Case 1:19-cv-11711-LJL Document 84-1 Filed 01/28/21 Page 1 of 26




                    Exhibit A
                 Case 1:19-cv-11711-LJL Document 84-1 Filed 01/28/21 Page 2 of 26
Deposition of Meagan Sullivan                                       Fishon, Pearlman & Yang v. Peloton Interactive, Inc.

   1                      IN THE UNITED STATES DISTRICT COURT
   2                            FOR THE DISTRICT OF NEW YORK
   3                                         -      -       -
   4        ERIC FISHON, ALICIA PEARLMAN AND                             :
   5        PATRICK YANG, individually and on                            :
   6        behalf of all others similarly                               :
   7        situated,                                                    :
   8                            Plaintiffs,                              : CASE NO.
   9                                 vs.                                 : 1:19-CV-11711
 10         PELOTON INTERACTIVE, INC.,                                   :
 11                             Defendant.                               :
 12                                          -      -       -
 13                                  September 16, 2020
 14                                          -      -       -
 15

 16                                  Remote videotaped deposition of
 17         MEAGAN SULLIVAN was taken pursuant to notice,
 18         beginning at 12:20 p.m. Eastern Time, on the
 19         above date before Gail L. Inghram Verbano,
 20         Registered Diplomate Reporter, Certified
 21         Realtime Reporter, Certified Shorthand
 22         Reporter-CA (No. 8635)and Notary Public, there
 23         being present via videoconferencing:
 24                                        -       -      -

                                           Everest Court Reporting LLC                                          Page: 1
                                    215-341-3616 transcripts@everestdepo.com
                 Case 1:19-cv-11711-LJL Document 84-1 Filed 01/28/21 Page 3 of 26
Deposition of Meagan Sullivan                                       Fishon, Pearlman & Yang v. Peloton Interactive, Inc.

   1        A P P E A R A N C E S:
   2        On behalf of Plaintiffs:
                      AARON ZIGLER, ESQ.
   3                  amz@kellerlenkner.com
                      KELLER LENKNER, LLP
   4                  150 North Riverside Plaza, Suite 4270
                      Chicago, Illinois 60606
   5                  312.741.5220
   6
            On behalf of Defendants:
   7                  STEVEN N. FELDMAN, ESQ.
                      sfeldman@hueston.com
   8                  XIAOHAN CAI, ESQ.
                      xcai@hueston.com
   9                  HUESTON HENNIGAN, LLP
                      523 West 6th Street, Suite 400
 10                   Los Angeles, California 90014
                      213.788.4340
 11         ALSO PRESENT:
 12                             KEN AMRHEIN, Legal Technician
 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

                                           Everest Court Reporting LLC                                          Page: 2
                                    215-341-3616 transcripts@everestdepo.com
                 Case 1:19-cv-11711-LJL Document 84-1 Filed 01/28/21 Page 4 of 26
Deposition of Meagan Sullivan                                    Fishon, Pearlman & Yang v. Peloton Interactive, Inc.

   1        five years?
   2                        A.    No.
   3                        Q.    Okay.       So did you do anything to
   4        prepare for today's deposition, other than that
   5        short conversation with counsel a few weeks ago?
   6                        A.    To prepare, no.
   7                        Q.    Yeah.       Did you review any
   8        documents or anything like that?
   9                        A.    No.
 10                         Q.    Okay.       And you're here today
 11         pursuant to a deposition subpoena; correct?
 12                         A.    Correct.
 13                         Q.    Okay.       Let's just do some quick
 14         background.
 15                               What's your birthdate?
 16                         A.        /87.
 17                         Q.    And where do you live?
 18                         A.    New York.
 19                         Q.    Where in New York?
 20                         A.    West Babylon, New York.
 21                         Q.    Okay.       And what do you do for a
 22         living?
 23                         A.    I'm a nurse practitioner.
 24                         Q.    Okay.       And where do you work?

                                        Everest Court Reporting LLC                                         Page: 12
                                 215-341-3616 transcripts@everestdepo.com
                 Case 1:19-cv-11711-LJL Document 84-1 Filed 01/28/21 Page 5 of 26
Deposition of Meagan Sullivan                                    Fishon, Pearlman & Yang v. Peloton Interactive, Inc.

   1                        A.    I work in a hospital, and I work
   2        in an office.
   3                              (Whereupon, Sullivan Exhibit 1
   4                      marked for identification.)
   5        BY MR. FELDMAN:
   6                        Q.    Okay.       Great.
   7                              I'm just going to throw up for a
   8        second Tab 5, which is a LinkedIn profile for
   9        you, I believe.         I just want to ask you if it
 10         looks accurate, if it is accurate.
 11                         A.    Yeah.
 12                         Q.    Is this accurate?
 13                         A.    That's me.
 14                         Q.    And if you -- and scrolling down,
 15         you can see -- does it accurately reflect your
 16         prior positions?
 17                         A.    It might not be completely
 18         updated, but -- yeah, sure, yeah.
 19                         Q.    Okay, great.
 20                         A.    It's not 100 percent updated.
 21                         Q.    Okay, great.             But -- but accurate
 22         as far as what we see?
 23                         A.    Yes, that's me.
 24                         Q.    Okay.       All right.            We can take

                                        Everest Court Reporting LLC                                         Page: 13
                                 215-341-3616 transcripts@everestdepo.com
                 Case 1:19-cv-11711-LJL Document 84-1 Filed 01/28/21 Page 6 of 26
Deposition of Meagan Sullivan                                    Fishon, Pearlman & Yang v. Peloton Interactive, Inc.

   1                        A.    When I was already interested in
   2        the bike, doing my own research about the bike.
   3                        Q.    And you were aware, correct, that
   4        there is a secondary market for buying Peloton
   5        used bikes on eBay and craigslist and other
   6        things; correct?
   7                        A.    Was I aware?
   8                        Q.    Yes.
   9                        A.    No; I didn't know if you could
 10         even sell the -- I didn't know that you could
 11         sell the bike.
 12                         Q.    Okay.       And how did you determine
 13         that -- that you would be able to buy the bike
 14         from your uncle and then get it to work for you?
 15                         A.    I figured if I had my own user
 16         name and password and was paying monthly for the
 17         subscription, that it wouldn't matter.                              It's
 18         my -- I'm paying per month for the -- for the
 19         class, for the gym.             I don't -- you know, no one
 20         is paying for it for me.                 I'm not using someone
 21         else's name.         I'm using my own name, my own
 22         account, and that's what I did.
 23                               And I eventually canceled or --
 24         the subscription that I used on my, you know,

                                        Everest Court Reporting LLC                                         Page: 29
                                 215-341-3616 transcripts@everestdepo.com
                 Case 1:19-cv-11711-LJL Document 84-1 Filed 01/28/21 Page 7 of 26
Deposition of Meagan Sullivan                                        Fishon, Pearlman & Yang v. Peloton Interactive, Inc.

   1        iPhone or my tablet, I said, I don't need this
   2        anymore.            And I joined around July 10th-ish or
   3        13th-ish of '17 and -- for the bike.
   4                        Q.       Sitting here today, are you aware
   5        that you can sell a Peloton bike on craigslist
   6        and eBay and other places?
   7                                 MR. ZIGLER:             Objection; assumes
   8                        facts.
   9                                 You can answer the question if
 10                         you know, Meagan.
 11                                  THE WITNESS:              I'm -- I don't --
 12                         am I aware that I could, like, sell my
 13                         bike?
 14         BY MR. FELDMAN:
 15                         Q.       Sure.        Yes.
 16                         A.       I don't know.              Can I?
 17                         Q.       You've -- yes.
 18                         A.       Okay.
 19                         Q.       You -- you have sold other goods
 20         on third-party marketplaces like Letsgo [sic],
 21         haven't you?
 22                         A.       Have I?
 23                         Q.       Yes.
 24                         A.       You'd have to show me records.

                                            Everest Court Reporting LLC                                         Page: 30
                                     215-341-3616 transcripts@everestdepo.com
                 Case 1:19-cv-11711-LJL Document 84-1 Filed 01/28/21 Page 8 of 26
Deposition of Meagan Sullivan                                    Fishon, Pearlman & Yang v. Peloton Interactive, Inc.

   1                        Q.    Have you ever sold anything on
   2        craigslist or eBay or any other site like that?
   3                        A.    I've sold a kitchen table
   4        recently on Letgo.
   5                        Q.    Okay.       So you're aware that you
   6        can sell items on a third-party marketplace like
   7        Letgo; right?
   8                        A.    Yes.      But what items?
   9                        Q.    Okay.       Have you ever considered
 10         selling your Peloton bike?
 11                         A.    No.
 12                         Q.    Why not?
 13                         A.    I don't really have a reason.
 14                         Q.    You want to keep it; correct?
 15                         A.    I mean, I don't have a reason to
 16         not -- you know, to get rid of it right now.
 17                         Q.    And why -- why is that?                       Because
 18         you -- you still continue to enjoy using it;
 19         correct?
 20                         A.    With -- if and when I have time
 21         to use it, I have it to use.
 22                         Q.    Okay.       And you enjoy using it
 23         when you have that time to use it; correct?
 24                         A.    I mean, yeah, sure.                   I -- I enjoy

                                        Everest Court Reporting LLC                                         Page: 31
                                 215-341-3616 transcripts@everestdepo.com
                 Case 1:19-cv-11711-LJL Document 84-1 Filed 01/28/21 Page 9 of 26
Deposition of Meagan Sullivan                                     Fishon, Pearlman & Yang v. Peloton Interactive, Inc.

   1        it.
   2                        Q.     Okay.       So have you ever visited
   3        any website maintained by Peloton about how to
   4        buy a used Peloton bike or how to sell a used
   5        Peloton bike?
   6                        A.     No.
   7                               (Whereupon, Sullivan Exhibit 2
   8                      marked for identification.)
   9        BY MR. FELDMAN:
 10                         Q.     Just, for example, I'll put up
 11         Tab 6 for a second.              This is a web page on the
 12         Peloton website on the support site; and the
 13         title of it, as you can see once it pops up, is
 14         "Buying a used Peloton bike."                      And there's a
 15         heading of "Where Can I Buy a Peloton Bike?"
 16         And you can see there it explains, "Local online
 17         marketplace."
 18                                Do you see that, "craigslist,
 19         Facebook marketplace, Letgo"?
 20                                Do you see that?
 21                                MR. ZIGLER:            Hold on.           Steve, I'm
 22                         going to put on an objection here to the
 23                         lack of foundation.             You haven't laid
 24                         any foundation for when this was

                                         Everest Court Reporting LLC                                         Page: 32
                                  215-341-3616 transcripts@everestdepo.com
                Case 1:19-cv-11711-LJL Document 84-1 Filed 01/28/21 Page 10 of 26
Deposition of Meagan Sullivan                                     Fishon, Pearlman & Yang v. Peloton Interactive, Inc.

   1                               MR. ZIGLER:            Objection --
   2                               THE WITNESS:             -- to me that her
   3                        class is not there anymore.                      I cannot go
   4                        anymore on that memorable day or
   5                        experience.      I cannot see -- I don't
   6                        want to, like, see myself.                   I don't even
   7                        like doing the Zoom.
   8                               But I don't -- I cannot watch the
   9                        Peloton class, do the Peloton class, the
 10                         memory of my friends, of us all being
 11                         there together, it's -- it's not there
 12                         anymore; and that bothers me.
 13         BY MR. FELDMAN:
 14                         Q.     I see.
 15                                So one of the reasons why you're
 16         upset and you've brought the suit against
 17         Peloton is that the Jennifer Jacobs classes have
 18         been taken down and including the one that you
 19         actually were at with your friends that day,
 20         where you met Jennifer Jacobs; is that correct?
 21                                MR. ZIGLER:            Objection as it
 22                         misstates prior testimony and it also
 23                         misstates the facts in --
 24                                MR. FELDMAN:             Aaron, hey, we're

                                         Everest Court Reporting LLC                                         Page: 53
                                  215-341-3616 transcripts@everestdepo.com
                Case 1:19-cv-11711-LJL Document 84-1 Filed 01/28/21 Page 11 of 26
Deposition of Meagan Sullivan                                        Fishon, Pearlman & Yang v. Peloton Interactive, Inc.

   1                        going to -- we're going to have a
   2                        problem and have to call the judge,
   3                        because I'm not going to allow speaking
   4                        objections like this over and over
   5                        again.     You can say "objection" and
   6                        that's it.
   7                                 MR. ZIGLER:             All right.             So --
   8                                 MR. FELDMAN:              Go ahead.
   9                                 MR. ZIGLER:             -- you said that
 10                         Ms. Sullivan brought this suit against
 11                         Peloton.      She's an absent class member
 12                         here.    She hasn't brought anything
 13                         against Peloton, but --
 14                                  MR. FELDMAN:              Well, she actually
 15                         brought an arbitration against Peloton,
 16                         but that's -- but we -- we can talk
 17                         about that later.
 18                                  MR. ZIGLER:             Or -- can I --
 19                                  MR. FELDMAN:              I don't want to
 20                         argue with you, Aaron.
 21         BY MR. FELDMAN:
 22                         Q.       Ms. Sullivan, I'm just asking you
 23         a very simple question.                    One of the reasons --
 24         let me ask you this, Ms. Sullivan:

                                            Everest Court Reporting LLC                                         Page: 54
                                     215-341-3616 transcripts@everestdepo.com
                Case 1:19-cv-11711-LJL Document 84-1 Filed 01/28/21 Page 12 of 26
Deposition of Meagan Sullivan                                       Fishon, Pearlman & Yang v. Peloton Interactive, Inc.

   1                                Are you planning to be a class
   2        member in the class action asserted against
   3        Peloton that we're here for today?
   4                                MR. ZIGLER:             Objection; calls for
   5                        speculation.         It may invade the
   6                        attorney-client privilege.                     I don't
   7                        know.   Probably a couple of others.
   8                                Go ahead, you can answer the
   9                        question if you'd like.
 10                                 THE WITNESS:              I'm here as a
 11                         witness.     I'm here as a person.                       I don't
 12                         have to be here.            No one is paying me to
 13                         be here.     I don't -- you know, it's --
 14         BY MR. FELDMAN:
 15                         Q.      Okay.        One of the reasons you're
 16         upset with Peloton is that the class that you
 17         took with your friends has been taken down;
 18         correct?
 19                         A.      I'm not upset.               I'm not losing
 20         sleep over it.            It was just something that was
 21         sentimental to me as a human being that I'm just
 22         using as an example that it's -- doesn't -- it's
 23         not the end all, be all, you know, reason.                                     It's
 24         just one of the reasons.                    I'm giving you an

                                           Everest Court Reporting LLC                                         Page: 55
                                    215-341-3616 transcripts@everestdepo.com
                Case 1:19-cv-11711-LJL Document 84-1 Filed 01/28/21 Page 13 of 26
Deposition of Meagan Sullivan                                    Fishon, Pearlman & Yang v. Peloton Interactive, Inc.

   1                             (Simultaneous cross-talk.)
   2                             -- why did you ultimately only
   3        take four Jennifer Jacobs classes ever?
   4                        A.   I don't really have a good reason
   5        for you, Steve.         I actually liked -- there's
   6        other coaches that I like better.
   7                        Q.   Okay.        And isn't it true that
   8        aside from the May 26th, 2017, Jen Jacobs
   9        class, which you took more than once, the one
 10         you were at, you never actually took any other
 11         class twice on the Peloton service?
 12                         A.   I'm not sure.              I mean --
 13                         Q.   Well, I can show you the records.
 14                         A.   I could show you the records,
 15         too.
 16                         Q.   Is it fair to say that you do not
 17         as a practice retake Peloton classes?
 18                         A.   I retake the same instructors.
 19                         Q.   With new classes, the same
 20         instructor with their new classes; correct?
 21                         A.   I take classes that have similar
 22         music and similar instructors.
 23                         Q.   Right.         But new classes with
 24         similar instructors and similar music.                              You do

                                        Everest Court Reporting LLC                                         Page: 67
                                 215-341-3616 transcripts@everestdepo.com
                Case 1:19-cv-11711-LJL Document 84-1 Filed 01/28/21 Page 14 of 26
Deposition of Meagan Sullivan                                       Fishon, Pearlman & Yang v. Peloton Interactive, Inc.

   1        not retake the same classes over and over again;
   2        correct?
   3                        A.       Whether I have doesn't mean that
   4        I won't.
   5                        Q.       Okay.       But you haven't to date
   6        been taking --
   7                        A.       I don't think so.                 You would --
   8        we have to go through all of --you know, my
   9        classes, we'd have to go through them together.
 10                         Q.       I have.        And we can pull them up.
 11         But the fact is, you -- does it surprise you --
 12         I mean, you're the one who has taken these
 13         classes.
 14                                  Would you -- does it sound
 15         correct that you consistently take new classes?
 16         You might have the same instructors that you
 17         like to keep going back to or the same music
 18         style.          But you do not retake classes, as a
 19         practice?            You consistently take new classes
 20         that are available on the Peloton service;
 21         correct?
 22                                  MR. ZIGLER:            Objection to form.
 23                                  THE WITNESS:             I take classes that
 24                         I want to take that I think seem okay to

                                           Everest Court Reporting LLC                                         Page: 68
                                    215-341-3616 transcripts@everestdepo.com
                Case 1:19-cv-11711-LJL Document 84-1 Filed 01/28/21 Page 15 of 26
Deposition of Meagan Sullivan                                      Fishon, Pearlman & Yang v. Peloton Interactive, Inc.

   1                        me.   There have been times where there
   2                        are classes that the first two minutes
   3                        they're horrible.            What do I do?                I shut
   4                        them off and I look for another class.
   5        BY MR. FELDMAN:
   6                        Q.      Can you identify any specific ad
   7        you ever saw from Peloton that used the term
   8        "ever-growing"?
   9                        A.      You've asked me this.                     Without
 10         using the word "ever-growing" and I have seen
 11         multiple ads on TV that I cannot tell you deep,
 12         fine details.           But one thing that I could tell
 13         you is, one of the reasons that not just me,
 14         other people have most likely bought this bike
 15         is because Peloton said "ever-growing library."
 16                                 Never said they were deleting
 17         classes, getting rid of classes, whether it's
 18         Jennifer Jacobs, whether it's the new treadmill
 19         program -- nothing.               They never said they were
 20         taking away classes.
 21                         Q.      Okay.       Just please focus on my
 22         question.
 23                         A.      I am focusing on your question.
 24                         Q.      Have you ever seen a specific

                                          Everest Court Reporting LLC                                         Page: 69
                                   215-341-3616 transcripts@everestdepo.com
                Case 1:19-cv-11711-LJL Document 84-1 Filed 01/28/21 Page 16 of 26
Deposition of Meagan Sullivan                                     Fishon, Pearlman & Yang v. Peloton Interactive, Inc.

   1                        A.     I don't know.             Maybe, I think I
   2        read something about maybe, like -- no, I don't.
   3        I know -- I know that there was about 50 percent
   4        removed but I couldn't tell you how many were --
   5        were there.
   6                        Q.     Okay.       And you don't have an
   7        understanding of how many were there at the end
   8        of 2019?
   9                        A.     No, I'm sorry.
 10                         Q.     What do you want to get out of
 11         being a class member in this litigation?
 12                                MR. ZIGLER:            Objection; lack of
 13                         foundation.      Assumes facts.
 14                                Go ahead.
 15                                THE WITNESS:             I never said I
 16                         wanted to get anything.
 17         BY MR. FELDMAN:
 18                         Q.     Okay.       So you don't want to --
 19         why are you -- why are you a class member of
 20         this litigation if you don't want to get
 21         anything?
 22                                MR. ZIGLER:            Objection; calls for
 23                         a legal conclusion, assumes facts.
 24                                THE WITNESS:             Why are you

                                         Everest Court Reporting LLC                                        Page: 119
                                  215-341-3616 transcripts@everestdepo.com
                Case 1:19-cv-11711-LJL Document 84-1 Filed 01/28/21 Page 17 of 26
Deposition of Meagan Sullivan                                        Fishon, Pearlman & Yang v. Peloton Interactive, Inc.

   1        not an EDM ride.              The Jess King was not an EDM.
   2        And there was a Cody Rigsby ride that -- but,
   3        you know, I can't -- I'm just using that as an
   4        example.            They're -- they're not there anymore.
   5                        Q.       When you agreed -- when you
   6        signed up for the Peloton service and bought
   7        your Peloton bike, you agreed to the terms of
   8        service; correct?
   9                                 MR. ZIGLER:             Objection to the
 10                         extent it calls for a legal conclusion.
 11                                  THE WITNESS:              I'm sorry.             It's
 12                         windy.     Can you repeat that.                     I'm sorry.
 13         BY MR. FELDMAN:
 14                         Q.       When you signed up for the
 15         Peloton service when you bought your Peloton
 16         bike, you scrolled down and you clicked "agree
 17         to the terms of service" before you could use
 18         your bike; right?
 19                                  MR. ZIGLER:             Same objection.
 20                                  THE WITNESS:              I clicked a lot of
 21                         buttons so I probably clicked something.
 22                         But I -- I'm not 100 percent sure.
 23         BY MR. FELDMAN:
 24                         Q.       Okay.        Any reason to doubt that

                                            Everest Court Reporting LLC                                        Page: 126
                                     215-341-3616 transcripts@everestdepo.com
                Case 1:19-cv-11711-LJL Document 84-1 Filed 01/28/21 Page 18 of 26
Deposition of Meagan Sullivan                                        Fishon, Pearlman & Yang v. Peloton Interactive, Inc.

   1        you agreed to Peloton's terms of service before
   2        they let you use the product?
   3                                 MR. ZIGLER:             Objection to the
   4                        extent it calls for a legal conclusion,
   5                        vague.
   6                                 Go ahead.
   7                                 THE WITNESS:              I lost my train of
   8                        thought.      I'm sorry to everybody.
   9        BY MR. FELDMAN:
 10                         Q.       You agreed to the terms of
 11         service for Peloton; correct?
 12                         A.       Maybe.         Maybe I did.
 13                                  MR. ZIGLER:             Objection to the
 14                         extent that it calls for a legal
 15                         conclusion.
 16                                  Go ahead.
 17         BY MR. FELDMAN:
 18                         Q.       Okay.        I'll represent to you that
 19         if you didn't, it wouldn't let you use the
 20         Peloton service.
 21                                  Does that refresh your
 22         recollection as to whether you agreed to the
 23         terms of service?
 24                         A.       Most products, if you buy

                                            Everest Court Reporting LLC                                        Page: 127
                                     215-341-3616 transcripts@everestdepo.com
                Case 1:19-cv-11711-LJL Document 84-1 Filed 01/28/21 Page 19 of 26
Deposition of Meagan Sullivan                                        Fishon, Pearlman & Yang v. Peloton Interactive, Inc.

   1        something, it will have you -- right, have some
   2        terms of agreement, I would -- I would think so.
   3                                  I don't remember when and what I
   4        clicked, is what I'm saying to you.
   5                        Q.        Okay.
   6                        A.        As far as --
   7                        Q.        Is there any amount -- go ahead,
   8        finish.
   9                        A.        No, no.        As far as terms of
 10         agreement, I don't -- I don't know.                                 Like, you'd
 11         have to let me see it or -- I don't remember
 12         exactly, like, what I -- what I may have read or
 13         didn't.             It was probably a long time ago.
 14                         Q.        Okay.       Is there any amount of
 15         classes that you believe Peloton is permitted to
 16         take down, or you believe that the statements
 17         that you saw and heard from people meant that
 18         Peloton could never take down a single class
 19         from the Peloton library?
 20                         A.        I -- from what I understand and
 21         from what I've heard and what I believe, I did
 22         not think that Peloton could or would take
 23         classes down.
 24                         Q.        Okay.       At all, under any

                                            Everest Court Reporting LLC                                        Page: 128
                                     215-341-3616 transcripts@everestdepo.com
                Case 1:19-cv-11711-LJL Document 84-1 Filed 01/28/21 Page 20 of 26
Deposition of Meagan Sullivan                                        Fishon, Pearlman & Yang v. Peloton Interactive, Inc.

   1        circumstance; correct?
   2                        A.        I was never aware that they could
   3        or were going to.               Is that what you're asking
   4        me?
   5                        Q.        No, I -- I understand what you're
   6        saying.             I'm asking you something different.                             So
   7        you -- you believe that Peloton had promised to
   8        you that no classes would ever be taken down; is
   9        that correct?
 10                         A.        Yes, that is correct.
 11                         Q.        Okay.       Not even one; correct?
 12                         A.        Unless maybe there was some
 13         reason why they would have had to take it down.
 14         Like, maybe, like, one of the coaches got wild
 15         and decided to, like, flash the studio.                                   I don't
 16         know.         Maybe they'd take it down.
 17                                   But in reality, like, what would
 18         be the other reasons for them taking it down?                                         I
 19         know there were some explicit rides.                                I don't
 20         know if there's a reason why they, you know -- I
 21         know from hearing some of the recent classes,
 22         like, there are still some cuss words and things
 23         like that.             So I don't think that's a reason
 24         why, that the class was taken down.

                                            Everest Court Reporting LLC                                        Page: 129
                                     215-341-3616 transcripts@everestdepo.com
                Case 1:19-cv-11711-LJL Document 84-1 Filed 01/28/21 Page 21 of 26
Deposition of Meagan Sullivan                                       Fishon, Pearlman & Yang v. Peloton Interactive, Inc.

   1                                 But they never mentioned that
   2        they would be taking classes down.
   3                        Q.       What about if licenses for music
   4        changed?            That could be a reason they might have
   5        to take down classes; right?
   6                                 MR. ZIGLER:            Lack of foundation.
   7                                 Go ahead if you can.
   8                                 THE WITNESS:             I assume -- I
   9                        assumed because of the other issue that
 10                         Peloton had with copyright to music was
 11                         one of the reasons why music and classes
 12                         came down.
 13                                  But, again, that is not my
 14                         problem as a person who is purchasing
 15                         product from Peloton.                That's not my
 16                         fault --
 17         BY MR. FELDMAN:
 18                         Q.       What about server space?                        What
 19         about that Peloton has got a growing library and
 20         all of a sudden fast forward five years from now
 21         they've got 270,000 classes, you know, taking up
 22         server space.            It's -- still your view is, they
 23         can't take anything down; right?                           They promised
 24         you they wouldn't; is that correct?

                                           Everest Court Reporting LLC                                        Page: 130
                                    215-341-3616 transcripts@everestdepo.com
                Case 1:19-cv-11711-LJL Document 84-1 Filed 01/28/21 Page 22 of 26
Deposition of Meagan Sullivan                                     Fishon, Pearlman & Yang v. Peloton Interactive, Inc.

   1                               MR. ZIGLER:            Can you stop
   2                        interrupting the witness, please?
   3                               Go ahead.
   4                               THE WITNESS:             Do we think that
   5                        maybe Peloton could have just let people
   6                        know that they were going to take down
   7                        these classes?
   8        BY MR. FELDMAN:
   9                        Q.     The terms of service do, but we
 10         don't have time to go through them.
 11                         A.     Okay.
 12                         Q.     But the terms of service
 13         specifically say that Peloton has the right to
 14         remove classes at any time at its sole
 15         discretion.
 16                                Are you aware of that?
 17                         A.     No, I'm surprised we didn't go
 18         over that.
 19                         Q.     Okay.       If -- so you -- I'll
 20         represent to you that you did agree to terms of
 21         service that did include the statement that
 22         Peloton could remove classes at any time at its
 23         sole discretion.
 24                                Does that change your opinion of

                                         Everest Court Reporting LLC                                        Page: 131
                                  215-341-3616 transcripts@everestdepo.com
                Case 1:19-cv-11711-LJL Document 84-1 Filed 01/28/21 Page 23 of 26
Deposition of Meagan Sullivan                                     Fishon, Pearlman & Yang v. Peloton Interactive, Inc.

   1        this case now?
   2                               (Simultaneous cross-talk.)
   3                               MR. ZIGLER:            Objection --
   4                               THE WITNESS:             No, you would have
   5                        to show it to me, because I don't
   6                        recall.
   7        BY MR. FELDMAN:
   8                        Q.     Okay.       Let's put it up.
   9                        A.     I don't recall ever reading it,
 10         is what I'm saying.              I --
 11                         Q.     Okay.       So --
 12                         A.     I don't recall answering.                         I
 13         don't remember -- I don't remember anything.                                     I
 14         don't remember ever seeing that -- that it --
 15         that Peloton wrote in their, like, whole
 16         legality of -- of what you're showing me, these
 17         documents, that it was going to say that they
 18         could take classes down.                  I don't remember
 19         reading that ever.
 20                         Q.     Okay.       So would your -- would
 21         your view in this case change if you saw that
 22         you did click "agree to the terms of service"
 23         and that the terms of service did say Peloton
 24         could remove content at any time at its sole

                                         Everest Court Reporting LLC                                        Page: 132
                                  215-341-3616 transcripts@everestdepo.com
                Case 1:19-cv-11711-LJL Document 84-1 Filed 01/28/21 Page 24 of 26
Deposition of Meagan Sullivan                                       Fishon, Pearlman & Yang v. Peloton Interactive, Inc.

   1                              C E R T I F I C A T I O N
   2

   3

   4                                 I hereby certify that I have read
   5        the foregoing transcript of my deposition
   6        testimony, and that my answers to the questions
   7        propounded, with the attached corrections or
   8        changes, if any, are true and correct.
   9

 10                             -----------------------------------
                                MEAGAN SULLIVAN
 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

                                           Everest Court Reporting LLC                                        Page: 148
                                    215-341-3616 transcripts@everestdepo.com
                Case 1:19-cv-11711-LJL Document 84-1 Filed 01/28/21 Page 25 of 26
Deposition of Meagan Sullivan                                    Fishon, Pearlman & Yang v. Peloton Interactive, Inc.


                  1                                        - - -

                  2                       E R R A T A               S H E E T

                  3                                        - - -

                  4

                  5     PAGE     LINE            CHANGE

                  6     _____    _____           _______________________________

                  7     _____    _____           _______________________________

                  8     _____    _____          ________________________________

                  9     _____    _____           _______________________________

                10      _____    _____           _______________________________

                11      _____    _____           _______________________________

                12      _____    _____           _______________________________

                13      _____    _____           _______________________________

                14      _____    _____           _______________________________

                15      _____    _____           _______________________________

                16      _____    _____           _______________________________

                17      _____    _____           _______________________________

                18      _____    _____           _______________________________

                19      _____    _____           _______________________________

                20      _____    _____           _______________________________

                21      _____    _____           _______________________________

                22      _____    _____           _______________________________

                23      _____    _____           _______________________________

                24      _____    _____           _______________________________

                                        Everest Court Reporting LLC                                        Page: 149
                                 215-341-3616 transcripts@everestdepo.com
                Case 1:19-cv-11711-LJL Document 84-1 Filed 01/28/21 Page 26 of 26
Deposition of Meagan Sullivan                                       Fishon, Pearlman & Yang v. Peloton Interactive, Inc.

   1                      CERTIFICATE OF SHORTHAND REPORTER
   2

   3                                 I, Gail Inghram Verbano,
   4        Registered Diplomate Reporter, Certified
   5        Realtime Reporter, Certified Shorthand Reporter
   6        (CA) and Notary Public, the officer before whom
   7        the foregoing proceedings were taken, do hereby
   8        certify that the foregoing transcript is a true
   9        and correct record of the proceedings; that said
 10         proceedings were taken by me stenographically
 11         and thereafter reduced to typewriting under my
 12         supervision; and that I am neither counsel for,
 13         related to, nor employed by any of the parties
 14         to this case and have no interest, financial or
 15         otherwise, in its outcome.
 16

 17

 18
                                _______________________________
 19                             Gail Inghram Verbano, CSR, RDR, CRR
                                CA-CSR No. 8635
 20

 21

 22

 23

 24

                                           Everest Court Reporting LLC                                        Page: 150
                                    215-341-3616 transcripts@everestdepo.com
